       Case 3:19-cr-00006-DMC Document 22 Filed 11/17/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CASEY NEIL HAIGHT
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       )   Case No. 3:14-mj-00001-DMC
11                                                   )            3:19-cr-00006-DMC
                        Plaintiff,                   )
12                                                   )   STIPULATION AND [PROPOSED] ORDER
     vs.                                             )   TO CONTINUE STATUS CONFERENCE
13                                                   )   AND EXCLUDE TIME
     CASEY NEIL HAIGHT,                              )
14                                                   )   Date: November 17, 2020
                        Defendant.                   )   Time: 11:00 a.m.
15                                                   )   Judge: Dennis M. Cota
                                                     )
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Alstyn Bennett and Christopher Hales, Attorneys for Plaintiff and Heather
19   Williams, Federal Defender, through Assistant Federal Defender Jerome Price, Attorney for
20   Defendant Casey Neil Haight, that the Status Conference scheduled for November 17, 2020
21   may be vacated and continued to January 26, 2021.
22           This continuance is requested due to unavailability of defense counsel.
23           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
24   excluded from this order’s date through and including January 26, 2021, pursuant to 18 U.S.C.
25   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
26   based upon continuity of counsel and defense preparation for case number 3:19-cr-00006-DCM.
27
           (Remainder of page intentionally left blank. Signatures of counsel on following page)
28


      Stipulation and [Proposed] Order to Continue        -1-      United States v. Haight, 3:14-mj-00001-DMC
      Status Conference and Exclude Time                                                     3:19-cr-00006-DMC
      Case 3:19-cr-00006-DMC Document 22 Filed 11/17/20 Page 2 of 3


 1                                                   Respectfully submitted,

 2
                                                     HEATHER E. WILLIAMS
 3                                                   Federal Defender
 4   Date: November 16, 2020                         /s/ Jerome Price           _
                                                     JEROME PRICE
 5                                                   Assistant Federal Defender
                                                     Attorney for Defendant
 6                                                   CHRISTOPHER OWEN BALLEZ
 7
     Date: November 16, 2020                         McGREGOR W. SCOTT
 8
                                                     United States Attorney
 9
                                                     /s/Christopher Hales
10                                                   CHRISTOPHER HALES
                                                     Assistant U.S. Attorney
11                                                   Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


      Stipulation and [Proposed] Order to Continue     -2-        United States v. Haight, 3:14-mj-00001-DMC
      Status Conference and Exclude Time                                                    3:19-cr-00006-DMC
       Case 3:19-cr-00006-DMC Document 22 Filed 11/17/20 Page 3 of 3


 1                                                   ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’
 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including
 9   January 26, 2021, shall be excluded from computation of time within which the trial of case
10   number 3:19-cr-00006-DCM must be commenced under the Speedy Trial Act, pursuant to 18
11   U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for counsel to prepare] and General Order
12   479, (Local Code T4). It is further ordered the November 17, 2020 Status Conference shall
13   be continued until January 26, 2021, at 11:00 a.m. .
14   IT IS SO ORDERED.
15
16   Dated: November 17, 2020
                                                            ____________________________________
17                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27

28


      Stipulation and [Proposed] Order to Continue    -3-         United States v. Haight, 3:14-mj-00001-DMC
      Status Conference and Exclude Time                                                    3:19-cr-00006-DMC
